Case 9:18-cv-80545-DMM Document 85-2 Entered on FLSD Docket 03/24/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 9:18-cv-80545-DMM/BRANNON

   SREAM, INC., a California corporation, and
   ROOR INTERNATIONAL BV, a Foreign corporation,

                                Plaintiffs,

   v.

   THE SMOKERS EDGE, LLC d/b/a
   THE SMOKERS EDGE, a Florida corporation,

                           Defendant.
   __________________________________________

   THE SMOKERS EDGE, LLC d/b/a
   THE SMOKERS EDGE, a Florida corporation,

                                Third-Party Plaintiff,


   v.

   H&H DISTRIBUTOR INC.,

                                Third-Party Defendant.

   ______________________________________________/

                                              ORDER

          THIS CAUSE is before the Court on Defendant/Judgment Creditor THE SMOKERS

   EDGE, LLC d/b/a THE SMOKERS EDGE’s Motion for Writ of Garnishment after Judgment

   filed on March 24, 2020 [ECF No. 85]. Having examined the Motion, along with the Court

   record, the Court finds the requirements for issuance of a Writ of Garnishment have been met.

   Accordingly, the Clerk of Court is hereby directed to issue the appropriate Writ of Garnishment
Case 9:18-cv-80545-DMM Document 85-2 Entered on FLSD Docket 03/24/2020 Page 2 of 2

   CASE NO.: 9:18-cv-80545-DMM/BRANNON


   attached to the Motion as Exhibit 1.

          DONE and ORDERED in Palm Beach County, Florida on this ____ day of March, 2020.



                                                        ____________________________
                                                        DONALD M. MIDDLEBROOKS
                                                        United States District Judge

   Copies furnished to counsel of record




                                              2
